         Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

SHELBY FORD,

     Plaintiff,                                  CIVIL ACTION FILE NO:
v.
                                                    1:19-cv-00765-TCB
DOW & DOW, INC. d/b/a HOME
HELPERS OF GEORGIA AND
ALABAMA; and PHILLIP DOW,

     Defendants.


        JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT


       Plaintiff Shelby Ford (“Plaintiff”) and Defendants Dow & Dow, Inc. d/b/a

Home Helpers of Georgia and Alabama and Phillip Dow (“Defendants”)

(collectively, the “parties”) respectfully move this Court to approve a settlement

agreement (“Agreement”) reached between them. The Agreement is attached as

Exhibit A. The Parties submit that the Court should approve the settlement for the

reasons described below.

                             Procedural Background

       Plaintiff brought this lawsuit against Defendants seeking to recover for

alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (FLSA).
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 2 of 10




Plaintiff alleges that she worked as a home healthcare provider for Defendants. She

further alleges that she was denied payment of overtime based on hours she worked

in excess of 40 hours per week. Defendants have not yet answered Plaintiff’s

Complaint but deny Plaintiff’s allegations and maintain Plaintiff was paid for all

hours worked in conformance with the FLSA. Instead of litigating their dispute in

Court, the parties reached a compromise of Plaintiff’s disputed claim and request

that the Court approve their settlement.

      Over the course of several months, the Parties exchanged information and

attempted to negotiate a settlement of Plaintiffs’ claim. On February 1, 2019, the

parties executed the Agreement setting forth the terms of their compromise, which

are summarized below.

                              The Settlement Agreement

      Under the Agreement, Defendants have agreed to pay a gross settlement

amount of $5,000. Of this amount, $1,000 is allocated for Plaintiff’s alleged back

wages and liquidated damages. The remaining $4,000 is allocated for Plaintiff’s

attorneys’ fees and costs. Defendants shall tender the payments above to Plaintiff’s

counsel of record in accordance with the settlement agreement upon the Court’s

approval of this settlement




                                           -2-
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 3 of 10




             Argument: The Court Should Approve the Settlement

      1. Standard for Approval of FLSA Settlements

      The Eleventh Circuit requires settlements in FLSA cases be supervised by the

Secretary of Labor or approved by a court. Silva v. Miller, 307 Fed. App’x 349 at

351 (11th Cir. 2009) (citing Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dept. of

Labor, 679 F.2d 1350, 1352–54 (11th Cir. 1982)). Before entering a stipulated

judgment, the Court must determine that the proposed settlement is a fair and

reasonable resolution of a bona fide dispute over FLSA provisions. Lynn’s Food

Stores, 679 F.2d at 1354. If a settlement in an employee FLSA suit reflects “a

reasonable compromise over issues,” such as FLSA coverage or computation of back

wages that are “actually in dispute,” the court may approve the settlement “in order

to promote the policy of encouraging settlement of litigation.” Id. at 1354.

      In determining whether a settlement is fair and reasonable, courts have

considered factors such as: (1) the existence of fraud or collusion behind the

settlement; (2) the complexity, risk, expense, and likely duration of the litigation; (3)

the stage of the proceedings and the amount of discovery completed; (4) the strength

of the plaintiff’s case and the probability of plaintiff’s success on the merits; (5) the

range of possible recovery; and (6) the opinions of the counsel. See King v. My

Online Neighborhood, Case No. 6:06-cv-435-Orl-22JGG, 2007 WL 737575 (M.D.


                                          -3-
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 4 of 10




Fla. March 7, 2007) (citing Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d

1527, 1531 n.6 (11th Cir. 1994)). “When considering these factors, the Court should

keep in mind the ‘strong presumption’ in favor of finding a settlement fair.” King,

2007 WL 737575, *3 (quoting Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir.

1977)). Moreover, “a ‘settlement is a compromise, a yielding of the highest hopes in

exchange for certainty and resolution.’” Id. (quoting In re Gen. Motors Corp. Pick-

Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 806 (3d Cir. 1995) (other

internal citations omitted)).

      The “FLSA requires judicial review of the reasonableness of counsel’s legal

fees to assure both that counsel is compensated adequately and that no conflict of

interest taints the amount the wronged employee recovers under a settlement

agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

      2. The Settlement Is a Reasonable Compromise of a Bona Fide Dispute
         Regarding FLSA Liability

      The Court should approve the settlement because it reflects a reasonable

compromise of a bona fide dispute regarding Defendants’ alleged FLSA liability and

the FLSA’s application to Plaintiff’s claim. For example, Defendants maintain that

Plaintiff was compensated for all hours worked and is thus owed nothing.

Defendants dispute that Plaintiff was working during the hours Plaintiff alleges

Defendants failed to pay her wages. Even if Plaintiff was working, Defendants

                                         -4-
         Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 5 of 10




maintain that Plaintiff worked fewer hours than she claims to have worked.

Furthermore, the Parties disagree over the appropriate statute of limitations that

applies to Plaintiffs’ claim. Under the FLSA, Plaintiff is entitled to a two-year statute

of limitations for non-willful FLSA violations; Plaintiff is entitled to a three-year

statute of limitations if she can prove that Defendants’ violation of the FLSA was

“willful.” In this case, if Plaintiff fails to prove that Defendants willfully violated the

FLSA, her recovery could be reduced significantly; indeed, Plaintiff risks recovering

no unpaid wages if she fails to establish that Defendants willfully violated the FLSA.

Conversely, if Plaintiff successfully proves that Defendants willfully violated the

FLSA, she will be entitled to all unpaid wages, an equal amount in liquidated

damages, as well as her attorney fees and costs of litigation, which could far exceed

the settlement amount. Thus, given the bona fide dispute over FLSA coverage and

the uncompensated hours that Plaintiff worked, if any, the settlement represents a

reasonable compromise over disputed issues.

       There was no collusion in reaching the Agreement. All parties were

adequately represented by competent counsel experienced in litigating cases under

the FLSA, and the Agreement reached was the result of good-faith, arms’ length

negotiation between the parties over the course of several months.




                                           -5-
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 6 of 10




      This case is not complex. Plaintiff claims $518.46 in unpaid overtime wages.

(Doc. 1, ¶ 37). Under the proposed settlement, Plaintiff will receive $1,000, an

amount nearly two (2) times her alleged unpaid wages, or 96.44% of the maximum

amount Plaintiff could recover at trial, accounting for her wages and potential

liquidated damages. No additional deductions will be made for the cost of filing the

action. While Defendants disagree that Plaintiff is owed any unpaid wages, the

Defendants offered to pay, and Plaintiff agreed to accept, $1,000 in unpaid wages

and liquidated damages to settle the claim.

      As referenced above, the Agreement provides for a payment from Defendants

to Plaintiff’s counsel of $4,000 for reasonable attorneys’ fees and costs. After

payment of filing fees, $3,600 is allocated to cover attorney’s fees, which is less than

the actual loadstar fees. During the representation, attorney Dustin L. Crawford

expended a total of 22 hours. Mr. Crawford has practiced law in Georgia for nearly

a decade and has four years of experience as a trial attorney representing plaintiffs

and defendants in FLSA and civil rights litigation. He graduated from Emory

University in 2010 and served on Emory’s Law Journal. Based on his experience

and skill, Mr. Crawford bills his time at the rate of $350 per hour. Plaintiff is also

represented by Andrew Y. Coffman who worked on the complaint and this motion,

expending 14.7 hours of time. Mr. Coffman has 26 years of continuous experience


                                          -6-
         Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 7 of 10




devoted to employment and civil rights litigation. He currently bills at the rate of

$450 per hour and has been awarded fees based on this hourly rate in other

employment actions. The Declarations of Andrew Y. Coffman and Dustin L.

Crawford are attached hereto as Exhibits B and C, respectively.

      The fee agreement between Plaintiff and her counsel provides for fees equal

to the greater of: (a) counsel’s full lodestar fees, or (b) 40% of the settlement. Under

the terms of the Agreement, Plaintiff’s counsel will receive a portion of their actual

fees expended on this case. While counsel’s fees are greater than the Plaintiff’s

recovery, the time required to bring the case to settlement justifies this separately

negotiated amount. Plaintiff’s attorneys’ actual loadstar fees are $14,315, nearly four

times the fees they will receive as part of the settlement. 1 Counsel agreed to accept

less than the amount actually billed on this matter to foster resolution and avoid the

uncertainty of success and the unnecessary time and expense of filing a contested

fee petition.

      The fees and expenses to be paid under the Agreement were negotiated

separately from the damages paid to the Plaintiff and did not interfere with the

amount Plaintiff recovered. See, e.g., Bonetti v. Embarq Management Co., 715 F.



1
 Defendant takes no position on Plaintiff’s counsels’ claimed hours or hourly rates.
They are accepted to compromise this FLSA claim.

                                          -7-
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 8 of 10




Supp. 2d 1222, 1227-28 (M.D. Fla. 2009) (when the parties negotiate the damages

to the Plaintiff and the amount to be paid in fees separately, there is no reason to

assume that the lawyer’s fee has influenced the reasonableness of the settlement.)

Because the damages to the Plaintiff and the fees paid to counsel were negotiated

separately, and because the Defendants agreed to pay an amount that Plaintiffs’

counsel was willing to accept, the Court need not engage in an independent analysis

of the reasonableness of the fees. Id. Indeed, “the FLSA does not require the court

to assess the fairness of an agreed payment of attorney’s fees in settling an individual

action. [T]he purpose of the fairness review is to ensure that an employer does not

take advantage of an employee in settling his claims for wages, and not to ensure

that the employee does not overcharge the employer [for legal services].” Helms v.

Central Florida Regional Hosp., No. 6:05-cv-383-Orl-22, 2006 WL 3858491 at *3

(M.D. Fla. Dec. 26, 2006); see also Davis v. Addiction & Mental Health Services,

Inc., No. 2-16-cv-01428-JHE, 2016 WL 6395290 at *2 (N.D. Ala. Oct. 28, 2016)

(in-depth review of attorney fees unnecessary when parties agree to fees and

damages separately.) Based on the amount of work performed, counsels’

specialization in FLSA litigation, the voluntary reduction of the fee, Plaintiff’s

receipt of nearly 100% of what the FLSA allows, and the overall terms, the

Agreement is fair and reasonable.


                                          -8-
        Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 9 of 10




                                   Conclusion

      For the reasons described above, the parties jointly request that the Court

approve the proposed settlement agreement and enter the proposed Order.

      Respectfully submitted this the 21st day of February 2019.


/s/ Andrew Y. Coffman_________               /s/ Stephen H. DeBaun_________
Andrew Y. Coffman                            Stephen H. DeBaun
Georgia Bar No. 173115                       Georgia Bar No.
ACoffman@pcwlawfirm.com                      debaun@bellsouth.net
Dustin L. Crawford                           DEBAUN AND ASSOCIATES, P.C.
Georgia Bar No.                              3758 Lavista Road
PARKS CHESIN & WALBERT, P.C.                 Northlake Commons Suite 100
75 14th Street, 26th floor                   Tucker, GA 30084
Atlanta, GA 30309                            Tel: (404) 248-9330
Tel: (404) 873-8000                          Fax: (404) 248-9335
Fax: (404) 873-8050
                                             Counsel for Defendants
Counsel for Plaintiff




                                       -9-
       Case 1:19-cv-00765-TCB Document 8 Filed 02/21/19 Page 10 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing JOINT MOTION

FOR APPROVAL OF FLSA SETTLEMENT with the Clerk of Court using the

CM/ECF system which will automatically send e-mail notification of such filing to

the following attorneys of record:

                              Stephen H. DeBaun
                             debaun@bellsouth.net
                       DEBAUN AND ASSOCIATES, P.C.
                              3758 Lavista Road
                         Northlake Commons Suite 100
                              Tucker, GA 30084

      I further certify Pursuant to Local Rule 7.1, that the foregoing was prepared

in one of the font and point selections approved by the Court in Local Rule 5.1

(Times New Roman, 14 point).

      This 21st day of February, 2019.


                                                 /s/ Andrew Y. Coffman
                                                Andrew Y. Coffman
                                                Georgia Bar No. 173115
                                                acoffman@pcwlawfirm.com
PARKS, CHESIN & WALBERT, P.C.
75 Fourteenth Street, 26th Floor
Atlanta, Georgia 30309
(404) 873-8000




                                         -10-
